Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: GOLDCORP TO RELEASE 2; CONFERENCE CALL AND WEBCAST ON OCTOBER 28TH << Toronto Stock Exchange: G New York Stock Exchange: GG >> VANCOUVER, Oct. 4 /CNW/ - GOLDCORP INC. (TSX: G, NYSE: GG) will release third quarter results after market close on Wednesday, October 27, 2010. A conference call will be held Thursday, October 28th at 10:00 a.m. (PT) to discuss the results. Participants may join the call by dialing toll free 866-223-7781 or 416-340-8018 for calls outside Canada and the U.S. A recorded playback of the call will be available until November 28th by dialing 800-408-3053 or 416-695-5800 for calls outside Canada and the US. Conference ID No.: 3536617. A live and archived webcast will also be available to www.goldcorp.com. Goldcorp is North America's fastest growing senior gold producer. Its low-cost gold production is located in safe jurisdictions in the Americas and remains 100% unhedged. Cautionary Note Regarding Forward-Looking Statements This press release contains "forward-looking statements", within the meaning of the United States Private Securities Litigation Reform Act of 1995 and applicable Canadian securities legislation, concerning the business, operations and financial performance and condition of Goldcorp Inc.
